Citation Nr: 1826586	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to June 1997.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder condition did not have onset during active service, did not manifest within one year of service, and is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder condition have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board notes that in the April 2018 informal hearing presentation, the Veteran's representative indicated that the Veteran has not received a VA examination, and contended that the Veteran needs to have a new VA examination associated with his case file in order for VA to fulfill the duty to assist.  However, as discussed below, the Board finds that a VA examination is not required for this issue.

The Veteran contends that his right shoulder condition is directly related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The Board acknowledges the continuity of symptomatology could serve as a basis for service connection for a chronic disease.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013).  However, the record does not indicate continuous symptoms since service, and the Veteran was not diagnosed with a right shoulder condition until 2012, more than 10 years after service.

VA treatment records received in November 2014 indicate that the Veteran was diagnosed with right rotator cuff tear and right acromioclavicular joint arthritis.  The records indicate that the Veteran had shoulder surgery in April 2013, and during an evaluation in March 2013, the Veteran reported right shoulder pain for many years, with gradual onset.

Service treatment records (STRs) indicate no complaints of, treatment for, or diagnosis of a right shoulder condition in service.

In a January 2011 statement, the Veteran indicated that in 1978 he was in a jeep accident where he was thrown out of his vehicle and stated that since then he has had back pain, leg stiffens, and joint pain.  In May 2012, the Veteran submitted a statement indicating that "at this time no claim is being made for shoulder pain."

In two May 2012 statements, the Veteran and his spouse, separately, discuss the Veteran's pain in February 1989.  The Veteran stated that he had severe pain in his head, neck, and back following a long day of physical training, including marching, sit ups, pushups, and pullups with extra weight.  He stated that since that day he has had chronic ongoing low back pain.  The Veteran's spouse's statement only discusses the back.  Neither statement mentions the shoulder.  The Veteran stated that he did not go to sick call because he considered himself a good marine and a good warrant officer.

In September 2012, the Veteran submitted a claim for service connection for a right shoulder condition due to service-connected disabilities, despite contending that his pain began in service and continued after leaving service in 1997.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records received in November 2012 include a record dated July 12, 2012, indicating that the Veteran presented with pain in his right shoulder.  The Veteran reported that it started in 1977 or 1978 when he wrecked a jeep and was thrown out of it.  He stated that he has had some constant pain since then, off and on, not severe, and that he did not seek medical attention.  The record indicates that the Veteran reported that the pain increased about 6 to 7 years ago with a gradual increase in pain when he would lift or pick something up and that 4 to 5 years ago he had a pop and significant increase of pain and since then it has been become more problematic.  

In a November 2012 statement, the Veteran's wife indicated that from the time she met him in 1988 his right shoulder had always had reduced range of motion and "sagged" to the right.  She stated that "he told me that he had a jeep accident in approximately 1977-1978."

In a November 2012 statement, the Veteran stated that he "wrecked a Jeep in the late 1970's and [his] shoulder has given him problems since then."

In the December 2012 NOD, the Veteran noted that he has had problems with his right shoulder since 1978 and has submitted a statement from his wife showing this; he stated that his doctor has advised him that it is something that happened over an extended amount of time and that there is a difference between his right and left shoulders.

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  During the Veteran's September 2014 hearing before the RO, with his wife and daughter as witnesses, the Veteran testified regarding his shoulder condition.  The Veteran stated that he injured his shoulder after required activities in service and that the next day he was in the "biggest pain of his life."  He stated that he went to the doctor and to the chiropractor who told him that his shoulder "was out of whack".  The Veteran stated that the records from the chiropractor are unavailable.  The Veteran testified that he did not go to sick bay in service, stating that if someone complained of injuries or illness in the military, they were processed out.  The Veteran testified that he has not injured his shoulder since service.  The Veteran's wife testified that she has been a registered nurse since 1986.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  Here, the Veteran has alleged that he has suffered from a shoulder condition in service and that it has continued since service.  However, as noted above, the Veteran never reported a shoulder condition while he was in service, while reporting other medical issues, specifically related to a vehicle accident without mentioning his shoulder.  Also, as noted above, there are conflicting reports as to the cause of the Veteran's shoulder condition in service, specifically whether it was caused by training activities or was due to a vehicle accident; however, neither of these contentions are shown by any available medical evidence of record.  Therefore, the Veteran's current statements, that his current right shoulder condition was due to an in-service injury, made in connection with his pending claim for VA benefits, are inconsistent with one another, and therefore, are not credible.  Thus, the Board assigns minimal probative weight to such statements.

The Board has considered the lay statements and testimony of record, but finds the Veteran's STRs more probative than the Veteran's recollection of events, as they were made contemporaneously with service.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the probative evidence of record.

The Board acknowledges that no VA examination for the Veteran's right shoulder condition has been provided and no VA opinion has been obtained.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R.§ 3.159(c)(4)(i) (2017).  Here, however, the evidence does not establish that an event, injury, or disease occurred in service, and therefore the second prong is not met.  Thus, VA is not required to provide the Veteran with a medical examination or a medical opinion for his claimed right shoulder condition.

After an extensive review of the record, the preponderance of the evidence does not support an in-service event in the Veteran's records to satisfy the criteria for direct service connection for a right shoulder condition.  Thus, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder condition is denied.


REMAND

The Veteran contends that his depression is related to service, to include as secondary to his service-connected disabilities.

After a review of the record, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for depression.  Hence, a remand to the AOJ is necessary.

In the April 2018 informal hearing presentation, the Veteran's representative indicated that the Veteran has not received a VA examination for his depression, and thus stated that the Veteran needs to have a VA examination.

The record indicates that the Veteran has ongoing treatment for depression and is service-connected for radiculopathy, left lower extremity, radiculopathy, right lower extremity, degenerative disc disease of the lumbar spine, tinnitus, and bilateral hearing loss.  The Veteran has claimed that his depression is secondary to his service-connected disabilities.

In this case, the Board finds that VA has a duty to provide an examination with regard to the claim for entitlement to service connection for depression.  The Veteran has claimed that his depression is secondary to his service-connected disabilities, but the record does not include an opinion as to whether the Veteran's depression may be related to his service-connected disabilities.  Thus, the Board finds that there is insufficient medical evidence on file to make a decision on this claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79 (2006).

Thus, the matter must be remanded in order to afford the Veteran with a VA examination and opinion for his depression.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination of his depression.  The examiner must review the claims file in conjunction with the examination.

a.  The examiner must provide a medical opinion as to whether the Veteran has any psychiatric condition, to include a depressive disorder.

b.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric condition, to include depressive disorder, depression was caused by his active service.

c.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that that any identified psychiatric condition, to include depressive disorder, is caused by any or a combination of his service-connected disabilities.

d.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any identified psychiatric condition, to include depressive disorder has been chronically worsened (aggravated) by any or a combination of his service-connected disabilities

A complete rationale for any opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner must state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After completing the above, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, furnish the Veteran and the Veteran's representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

	(CONTINUED ON NEXT PAGE)


that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


